 



Exhibit 10.2
July 20, 2007
PERSONAL & CONFIDENTIAL
Board of Directors
infoUSA Inc.
Gentlemen:
     I hereby make reference to my letter to the Board of Directors of infoUSA
Inc. (the “Company”) dated July 21, 2006 regarding my agreement not to acquire
any additional securities of the Company subject to the terms and conditions set
forth therein. I am writing to confirm my agreement to extend the “Covered
Period” as defined therein to include the period from the date hereof to and
including July 21, 2008. All other terms of such letter remain in effect without
modification.
     Please return an executed copy of this letter to me to acknowledge your
acceptance.

            Best regards,
      /s/ Vinod Gupta       Vinod Gupta           

ACCEPTED AND AGREED
infoUSA Inc.
(acting on authority of the Board of Directors of the Company)

                /s/ Bill L. Fairfield       By: Bill L. Fairfield      Its: Lead
Independent Director       

 